EXHIBIT 10.1

 

Addendum No. 1 to Employment Agreement

 

This Addendum No. 1 is entered into this 4 day of January, 2006 and shall serve
to amend that Employment Agreement entered into by and between Impac Funding
Corporation (“Employer”) and Gretchen Verdugo (“Employee”) with an effective
date of February 1, 2005, hereinafter the “Agreement.”

 

The parties hereto agree that the Agreement shall be amended as follows:

 

  1. Paragraph 2.8 shall be stricken in its entirety and replaced with the
following:

 

  2.8 The Employee may elect Voluntary Termination 30 days prior to May 31,
2006. If Employee wishes to elect Voluntary Termination, Employee must give at
least 30, but no more than 60 days notice, prior to May 31, 2006. Voluntary
termination is only available upon proper notice.

 

In all other regards the Agreement is hereby ratified and confirmed.

 

    /s/    GRETCHEN VERDUGO                   /s/    RICHARD J. JOHNSON        
    Gretchen Verdugo           Impac Funding Corporation

 

            By:   Richard J. Johnson    

1/4/06

     

1/3/06

    Date       Date    